DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The present office action is responsive to communications received on 4/18/2022. Claims 1-21 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/15/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant's election with traverse of Group I, claim 1-15 in the reply filed on 4/18/2022 is acknowledged.  The traversal is on the ground(s) that “applicant believes that a proper search and examination of the elected claims would cover substantially the same search classes/subclasses as a search and examination of the non- elected claims. As such, Applicant believes that all claims can be examined in a single application without imposing a serious burden on the Examiner” (Arguments p.9, ¶4).  This is found persuasive. The restriction requirement is hereby withdrawn

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: 
“the security unit is configured to…”, “a security unit … configured to…” in claim 1, 9, and 16.
“the address configuration unit records…”, “the address configuration unit further records…” in claim 1, 8-9, and 15.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The written description discloses the corresponding structure by reciting “The security unit 1025 is coupled to the first memory controller 1021, and may be specific circuitry for implementing a security algorithm such as Advanced Encryption Standard (AES), Elliptic Curve Diffie-Hellman key Exchange (ECDH), Keyed-hash message authentication code (HMAC), Secure Hash Algorithms (SHA). The security unit 1025 may be configured to encrypt and/or decrypt data in the first data storage zone, and/or check data integrity. In an exemplary embodiment, the security unit 1025 may be a message authentication engine, including logic to compute a value to be matched with the received message authentication code using all or part of the received command sequence and a stored message authentication parameter associated with the identified memory zone (e.g., the first data storage zone 1023 and the second data storage zone 1043), and to prevent completion of the memory operation identified by the command sequence if the value computed does not match the received message authentication code.” (¶13) as well as “The address configuration unit 1027 may be a programmable read-only memory, a register, a static random access memory (SRAM) or a non-volatile memory and so on. The address configuration unit 1027 may be configured to record one or more mapping relationships of a logical address range corresponding to the first physical address range and the second physical address range. In an embodiment, the address configuration unit 1027 includes a mapping table, the mapping table includes the one or more mapping relationships of the logical address range corresponding to the first physical address range and the second physical address range.” (¶15); therefore, the claims are definite and are not rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4, 8, 12, and 15-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The rejection(s) under 35 U.S.C. 112(b) is/are determined by the following reasons:
Claim 4, 12 and 19 recite the limitation "the first physical address" and “the second physical address “ in “the one or more arrangement bits are configured to represent an order of the first physical address and the second physical address in the mapping relationship”.  There is insufficient antecedent basis for the limitation in the claim.

Claim 8 and 15 recite the limitation "the third physical address“ in “wherein the address configuration unit further records one or more relationships of a logical address range corresponding to the first physical address range, the second physical address range and the third physical address”.  There is insufficient antecedent basis for this limitation in the claim.

Claim 16 recites the limitation "the one or more memory chips“ in “one or more second memory chips, each of the one or more memory chips comprising”.  There is insufficient antecedent basis for this limitation in the claim. The dependent claims 17-21 included in the statement of rejection but not specifically addressed in the body of the rejection have inherited the deficiencies of their parent claim and have not resolved the deficiencies.  Therefore, they are rejected based on the same rationale as applied to their parent claim above.

Claim 18 recites the limitation "the second data storage zone “ in “the one or more size bits are configured to represent a size of the second data storage zone”.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 1-21 are allowable over prior art.
The following is a statement of reasons for the indication of allowable subject matter:
In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.

Schentrup (US 20140281499 A1) teaches a method and system of enabling communications among unrelated applications is described herein. The method includes the step of identifying a paste memory element in an environment of a computing device that restricts communications among unrelated applications. The method also includes the step of imposing a file system on the identified paste memory element. The file system is compatible with the unrelated applications such that a first unrelated application is capable of storing data in the paste memory element using the imposed file system and a second unrelated application is capable of accessing the stored data using the imposed file system. As an example, the first and second unrelated applications may be secure applications. In addition, the method can also include the steps of encrypting the data stored in the paste memory element that is associated with the first unrelated application and decrypting this data on behalf of the second unrelated application.

Shan (US 10983711 B2) teaches a memory controller and a method for controlling an access to a memory module. The memory controller is coupled between the memory module and a host controller to control the access of the host controller to the memory module. The memory controller comprises: a central buffer coupled to the host controller for receiving data access command from the host controller and coupled to the memory module for providing an encrypted data access command to the memory module; wherein the central buffer comprises a command processing module, for performing encryption operation to a data access command with a predefined command encryption algorithm to generate an encrypted data access command; wherein a data channel is coupled between the memory module and the host controller, and wherein under the control of the encrypted data access command, the memory module exchanges data with the host controller via the data channel.

Qian (US 20190212930 A1) teaches a data storage chip and a data access method. The data access method is applied to a memory that includes a first area having a first range of memory address and a second area having a second range of memory address. The first range of memory address and the second range of memory address do not overlap. The method includes steps of: reading a predetermined address of the first area to obtain a control value; receiving a memory read command containing a target address; accessing the first area according to the memory read command when the target address is within the first range of memory address, and accessing the second area according to the memory read command when the target address is within the second range of memory address; and selectively sending the data read from the first area according to the control value.

The prior art of record fails to teach or suggest, individually or in combination, each and every limitation of the claimed invention as a whole.  For example, Schentrup, Shan and Qian in combination do not disclose all the specific arrangements, functions and couplings of each individual component, such as “a second memory chip, coupled to the first memory controller, configured to be coupled to the host controller via the first memory chip” and “one or more second memory chips, each comprising a second interface, coupled to the first interface”, within the context of the claimed invention as a whole, as recited in claims 1, 9 and 16.
Thus, the Examiner finds that the prior art does not provide sufficient teaching or motivation for anticipating or rendering obvious, within the claimed invention as a whole, without the usage of impermissible hindsight reasoning.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAN YANG whose telephone number is (408)918-7638.  The examiner can normally be reached on Monday to Friday, 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAN YANG/Examiner, Art Unit 2493